SIMPSON, J.
The suit in this case was brought by the appellants against the appellee. The basis of the suit is a mortgage made by one GL B. Evans of his sup*432posed interest in a crop of cotton, com, etc., which had been planted (but not gathered) on the land of the defendant, under a contract by which the said Evans furnished the labor and said defendant the teams — which he was to feed — and the land, and the crop was to be equally divided.
Under section 4743 of the Code of 1907 this arrangement constituted a contract of hiring. Consequently the title to the crops was in the defendant, Hawkins, and not in Evans; and, asTDvans had no property in the crop, his mortgage could not convey any interest therein.
There was no error in the exclusion of the evidence as to the plaintiff’s offering to gather the crop, nor as to the amount due plaintiff by Evans; and the court properly gave the general charge in favor of the defendant.
The judgment of the court is affirmed.
Dowdell, G. J., and Mayfield and Sayre, JJ., concur.